Title: From George Washington to John Hancock, 28 August 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Wilmington [Del.] August 28th 1777

Having endeavoured, at the solicitation of the Count De Pulaski, to think of some mode for employing him in our service, there is none occurs to me, liable to so few inconveniences and exceptions, as the giving him the command of the horse. This department is still without a head, as I have not, in the present deficiency of Brigadiers with the army, thought it adviseable to take one from the foot, for that command. The nature of the horse-service with us being such, that they commonly act in detachment, a general officer with them is less necessary, than at the head of the Brigades of infantry. In the absence of General Smalwood, who is ordered to put himself at the head of the Maryland Militia, we shall have two brigades, without General-officers.
But though the horse will suffer less from the want of a General-officer than the foot, a man of real capacity, experience and knowlege in that service might be extremely useful. The Count appears by his recommendations to have sustained no inconsiderable military character in his own country, and as the principal attention in Poland, has been for some time past, paid to the Cavalry, it is to be presumed this Gentleman is not unacquainted with it. I submit it to Congress how far it may be eligible to confer the appointment I have mentioned, upon him. They will be sensible of all the objections attending the measure, without my particularising them, and can determine accordingly.
This Gentleman, we are told, has been like us, engaged in defending the liberty and independence of his country, and has sacrificed his fortune to his zeal for those objects. He derives from hence a title to our respect that ought to operate in his favour as far as the good of the service will permit; but it can never be expected, we should lose sight of this. I have the honor to be With great respect Sir Your most Obedient servant

Go: Washington

